           Case 1:19-cr-10332-RWZ Document 2 Filed 09/06/19 Page 1 of 7

                                                                           mr, rB'-EOOFFICE
                                                                            CLBRi^s
                                                                            (
                                                                           "'5 SFP -5
                                                                                            9-03
                                                       U.S. Department of Justice

                                                       Andrew E. Lelling
                                                       United States Attorney        ' Oh MASS
                                                       District ofMassachusetts


Main Reception: (617) 748-3100                         John Joseph Moakley United States Courthouse
                                                       1 Courthouse Way
                                                       Suite 9200
                                                       Boston, Massachusetts 02210

                                                       August 29, 2019

Brad Bailey, Esq.
44 School Street, Suite lOOOB
Boston, MA 02108

       Re;       United States v. David Hebert
                  Criminal No.


Deal' Brad:


        The United States Attorney for the District ofMassachusetts ("the U.S. Attoi-ney") and youi'
client, David Hebert ("Defendant"), agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

       1.         Change of Plea


        Defendant will waive Indictment and plead guilty to Counts One thi'ough Three of the
Information charging him as follows: (i) Count One - Hobbs Act Extortion Conspiracy, in
violation of 18 U.S.C. § 1951(a); (ii) Count Two - Hobbs Act Extortion, in violation of 18 U.S.C.
§ 1951(a); (hi) Count Three-False Statements, in violation of 18 U.S.C. § 1001(a)(2). Defendant
admits that he committed the crimes specified in these counts and is in fact guilty of each one.

       2.        Penalties


       Defendant faces the following maximum penalties:

       •      Counts One and Two - incarceration for 20 years; supervised release for 3 years; a fine
              of $250,000; a mandatory special assessment of $100 per count; and forfeiture to the
              extent charged in the Information; and

       •      Coimt Thi'ee - incarceration for 5 years; supervised release for 3 years; a fine of
              $250,000; a mandatory special assessment of $100; and forfeiture to the extent chai'ged
              in the Information.
                                                   1
         Case 1:19-cr-10332-RWZ Document 2 Filed 09/06/19 Page 2 of 7




       3.      Sentencing Guidelines

       The U.S. Attorney agrees, based on the following calculations, that Defendant's total
"offense level" under the Guidelines is 19:

               a) Defendant's baseoffense level is 12, because defendant is not a public official
                  (USSG §2C 1.1(a)(2));

               b) Defendant's offense level is increased by 6, because the value of the payment
                  was greater than $40,000 (USSG §§2C1.1(b)(2) and 2B1.1(b)(1)(D));

               c) Defendant's offense level is increased by 4, because the offense involved an
                  electedpublic official (USSG §§2C1.1(b)(3)); and

               d) Defendant's offense level is decreased by 3, because Defendant has accepted
                  responsibilityfor Defendant's crimes (USSG §3E1.1).

       Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw his guilty pleaif Defendant disagrees withhowthe Court calculates
the Guidelines or with the sentence the Court imposes.

       Defendantalso understandsthat the governmentwill objectto any reductionin his sentence
based on acceptance of responsibility if: (a) at sentencing. Defendant does not clearly accept
responsibility forthecrimes he is pleading guilty to committing; or (b) by the time of sentencing.
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

       If, after signing this Agreement, Defendant's criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.


       Nothing in this PleaAgreement affects the U.S. Attorney's obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

       4.      Sentence Recommendation

       The U.S. Attorneyagrees to recommend the following sentence to the Court:

               a) incarceration at the low end of the Guidelines sentencing rangeas calculated by
                  the U.S. Attorney in Paragraph 3, excluding departures;

               b) a fine within the Guidelinessentencingrange as calculatedby the U.S. Attorney
                  in Paragraph 3, excluding departures, unless the Court finds that Defendant is
                  not able, and is not likely to become able, to pay a fine;

               c) 24 months of supervised release;

                                                2
         Case 1:19-cr-10332-RWZ Document 2 Filed 09/06/19 Page 3 of 7




               d) amandatory special assessment of$300, which Defendant must pay tothe Clerk
                   of the Courtby the date of sentencing; and

               e) forfeiture as set forth in Paragraph 6.

       In addition, the parties agree jointly to recommend the following special condition ofany
term of supervised release or probation:

   During the period of supervised release or probation. Defendant must, within six months of
sentencing or release from custody, whichever is later:

               a) cooperate with the Examination and Collection Divisions ofthe IRS;
               b) provide to the Examination Division all financial infoimation necessary to
                   determine Defendant's prior tax liabilities;

               c) provide to the Collection Division all fmancial information necessary to
                   determine Defendant's ability to pay;

               d) file accurate and complete tax retums for those years for which returns were not
                   filed or for which inaccurate retums were filed; and

               e) make a good faith effort topay all delinquent and additional taxes, interest, and
                   penalties.

       5.      Waiver of Appellate Rights and Challenges to Conviction or Sentence

      Defendant has theright to challenge his conviction and sentence on"direct appeal." This
means that Defendant has the right to ask a higher court (the "appeals court") to look at what
happened in this case and, ifthe appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant's conviction or sentence. Also, in some instances. Defendant has
the right tofile a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

       Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agi'ees that:

               a) He will not challenge his conviction ondirect appeal orinany other proceeding,
                   including in a separate civil lawsuit; and

               b) Defendant will not challenge any prison sentence of^ months or less or any
                   court orders relating to forfeiture, restitution, fines or supervised release. This
                   provision isbinding even ifthe Court's Guidelines analysis is different than the
                   one in this Agreement.
          Case 1:19-cr-10332-RWZ Document 2 Filed 09/06/19 Page 4 of 7




                   c) The U.S. Attorney agrees that, regardless of how the Court calculates
                      Defendant's sentence, the U.S. Attorney will not appeal any sentence of
                      imprisonment of 30 months or more.

        Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence will be final when the Court issues a writtenjudgment after the sentencing hearing
in this case. That is. after the Court issues a written iudgment. Defendant will lose the right to
appeal orotherwise challenge his conviction and sentence, regardless ofwhether helater changes
bis mind or finds new information that would have led him not to agree to give up these rights in
the first place.


      Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in thisAgreement.

        The parties agree that, despite giving up these rights. Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance ofcounsel, orthat the prosecutor engaged in
misconduct serious enough to entitle Defendant to have his conviction or sentence overturned.

        6.         Forfeiture

        Defendant understands that the Court will, upon acceptance of Defendant's guilty plea,
enter an order of forfeiture as part of Defendant's sentence, and that the order of forfeiture may
include assets directly traceable to Defendant's offense, assets used to facilitate Defendant's
offense, substitute assets and/or a money judgment equal tothevalue oftheproperty derived from,
or otherwise involved in, the offense.

        The assets to be forfeited specifically include, without limitation, the following:

                   a. $61,000 in United States cmrency, to be entered in the form of an Order of
                      Forfeiture (Money Judgment).

        Defendant admits that $61,000 is subject to forfeiture on the grounds that it is equal to
the proceeds the Defendant obtained (directly or indirectly), and/or facilitating property ^d/or
property involved in, the crimes to which Defendant ispleading guilty and that, due atleast inpart
to the acts or omissions of Defendant, the proceeds or property have been transferred to, or
deposited with, a third party, spent, cannot be located upon exercise of due diligence, placed
beyond the jurisdiction ofthe Court, substantially diminished in value, orcommingled with other
property which cannot be divided without difficulty. Accordingly, Defendant agrees that the
United States is entitled to forfeit as "substitute assets" any other assets of Defendant up to the
value of the now missing directly forfeitable assets.

       Defendant agrees to consent to the entry of an order of forfeitui-e for such property and
waives the requirements of Federal Rules of Criminal Procedui'e ll(b)(l)(J), 32.2, and 43(a)
regarding notice of the forfeiture in the charging instrument, advice regarding the forfeiture at the
change-of-plea hearing, announcement of the forfeiture at sentencing, and incorporation of the
                                                  4
         Case 1:19-cr-10332-RWZ Document 2 Filed 09/06/19 Page 5 of 7




forfeiture in the judgment. Defendant understands and agrees that forfeiture shall not satisfy or
affect any fine, lien, penalty, restitution, costof imprisonment, taxliability or anyotherdebt owed
to the United States.


        If the U.S. Attomey requests. Defendant shalldeliver to the U.S. Attomey within30 days
after signing this Plea Agreement a swom financial statement disclosing all assets in which
Defendant cuirently has anyinterest and all assets over which Defendant has exercised control, or
has had any legal or beneficial interest. Defendant further agrees to be deposed with respect to
Defendant's assets at the request of the U.S. Attomey. Defendant agrees that the United States
Department ofProbation may share anyfinancial information about the Defendant with theUnited
States Attorney's Office.

       Defendant also agrees to waive all constitutional, legal, andequitable challenges (including
direct appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with
this Plea Agreement.

       Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, orother personal property seized bytheUnited States, orseized byany state orlocal law
enforcement agency andturned over to theUnited States, during theinvestigation andprosecution
of this case, and consents to the forfeiture of all such assets.

          7.    Civil Liability

      This Plea Agreement does not affect any civil liability, including any tax liability.
Defendant hasincurred or maylaterincurdue to his criminal conduct andguilty pleato thecharges
specified in Paragraph 1 of this Agreement.

          8.   Breach of Plea Aexeement

      Defendant understands that if he breaches any provision of this Agreement, Defendant
cannotuse that breachas a reasonto withdrawhis guiltyplea. Defendant's breach, however, would
give the U.S. Attomey the right to be released from his commitments under this Agreement, and
would allow theU.S. Attomey to pursue any charges that were, or are to be, dismissed under this
Agi'eement.

       If Defendant breaches anyprovision ofthis Agi'eement, the U.S. Attomey would alsohave
theright to use against Defendant any ofDefendant's statements, and any information ormaterials
he provided to the government during investigation or prosecution of his case. TheU.S. Attomey
would have this right even if the parties had entered any earlier written or oral agreements or
understandings about this issue.

        Finally, if Defendant breaches any provision of this Agreement, he thereby waives any
defenses based on the statute oflimitations,constitutionalprotectionsagainst pre-indictmentdelay,
andtheSpeedy Trial Act, thatDefendant otherwise may have hadto any charges based onconduct
occurring before the date of this Agreement.
                                                   5
         Case 1:19-cr-10332-RWZ Document 2 Filed 09/06/19 Page 6 of 7




          9.    Who is Bomd by Plea Agreement

       This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

          10.   Modifications to Plea Agreement


        This Agreement can bemodified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.



        If this letter accurately reflects the agreement between the U.S. Attorney andDefendant,
please have Defendant sign the Acknowledgment ofPlea Agreement below. Please also sign
below as Witness. Return theoriginal of this letter to Assistant U.S. Attorney Zachary R. Hafer.
                                                    Sincerely,

                                                    ANDREW E. TELLING
                                                    Uni^d States ^dtomey

                                             By:
                                                    Z^^l^ry^R. I^fe^
                                                                   ' [yivision

                                                    David G. Tobin
                                                    Assistant U.S. Attorney
         Case 1:19-cr-10332-RWZ Document 2 Filed 09/06/19 Page 7 of 7




                       ACKNOWLEDGMENT OF PLEA AGREEMENT

       I have read this letter and discussed it with my attorney. The letter accurately presents my
agreement with the United States Attorney's Office for the District ofMassachusetts. There are no
unwritten agreements between me and the United States Attorney's Office, and no United States
government official has made any unwritten promises orrepresentations to me inconnection with
myguilty plea. I have received noprior offers to resolve this case.

       I understand the crimes I am pleading guilty to, and the maximum penalties for those
crimes. I have discussed the Sentencing Guidelines with my lawyer and I understand the
sentencing ranges that may apply.

       I am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. We have discussed the charges against me, possible
defenses I might have, the terms ofthis Agreement and whether I should go to trial.
       Iam entering into this Agreement fieely and voluntarily and becai^'l^am in fact guilty of
the offenses. I believe this Agreement is in my best interest.



                                                     fid Hebert
                                                 Defendant

                                                 Date:


       I certify that David Hebert has read this Agreement and that we have discussed what it
means. I believe David Hebert understands the Agreement andis entering intoit freely, voluntarily,
and knowingly. I also certify that the U.S. Attorney has not extended any other offers regarding a
change of plea in this case.



                                                 Brad Bailey, Esc
                                                 Attorney for Defendant

                                                 Date:
